Citation Nr: 0834763	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-10 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC).


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from October 1972 to February 
1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of July 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

The appellant was scheduled for a Travel Board hearing in 
April 2008.  In March 2008 she cancelled her request for a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2008), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

The appellant is seeking dependency and indemnity 
compensation (DIC) benefits.  She alleges that she is 
entitled to DIC benefits as she was married to the veteran 
for over a year at the time of his death.  

A Marriage Certificate from the state of Arizona shows that 
the veteran married the appellant in November 2004.  The 
veteran died in March 2005.  The appellant has submitted 
numerous lay statements which state that the appellant lived 
with the veteran since 1999; lay statements which state that 
the veteran and the appellant were married in a ceremony in 
Mexico in 1999 and were told that their marriage would be 
registered in the U.S.; and , a document which appears to be 
a marriage certificate from Ojinaga, Chihuchua in Mexico 
documenting a marriage between the veteran and the appellant 
in December 1999.  The Board notes that the latter document 
is difficult to read and is not certified to be a true copy.  
Therefore, the AOJ should attempt to verify the appellant's 
marriage to the veteran in December 1999.

Furthermore, the Board notes that the appellant has not been 
provided with an fully compliant VCAA notice in this case.  
She has not been provided notice in accordance with 38 C.F.R. 
§ 3.159 (b) and, while the veteran has been informed of the 
requirements needed to establish entitlement to DIC benefits, 
she has not been informed of the evidence needed to prove a 
valid marriage.  Appropriate VCAA notice must be provided.   

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must ensure that all VCAA 
notice obligations are satisfied 
concerning the appellant's claim.  The 
AOJ should specifically inform the 
appellant of the requirements under 
38 C.F.R. § 3.205.

2.  The AOJ should verify the 
appellant's marriage to the veteran in 
December 1999 in Ojinaga, Chihuchua in 
Mexico.  A copy of the marriage 
certificate or registration of the 
marriage should be obtained and 
associated with the claim file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




